Title: From George Washington to Jonathan Trumbull, Sr., 15 December 1777
From: Washington, George
To: Trumbull, Jonathan Sr.



Sir
Head Quarters Gulf Mill [Pa.] 15th Decr 1777

I have the honor of yours of the 2d instant—I am much obliged for the attention you have paid to my requests thro’ General Putnam, and I shall ever acknowledge the readiness with which you have always afforded any assistance from Your State, when demanded immediately by myself.
I was never consulted in the least upon the Rhode Island Expedition, and I cannot therefore pretend to say who were or were not to blame, but it undoubtedly cost the public an enormous Sum to little or no purpose.
I observe by the Copy of your Letter to Congress, that your State had fallen upon means to supply your Troops with Cloathing—I must earnestly 

beg that it may be sent on to Camp as fast as it is collected. To cover the Country more effectually we shall be obliged to lay, in a manner, in the Field the whole winter, and except the Men are warmly clad, they must suffer much.
Among the Troops of your State, there are 363 Drafts whose time of service will expire with this month. This deduction with the former Deficiency of the Regiments will reduce them exceedingly low, and as I have represented this matter to Congress very fully, I hope they have, before this time, urged to the States the necessity which there is of filling their Regiments this winter. But lest they should not have done it, I beg leave to urge the matter to your immediate consideration. Recruits for the War ought, by all means, to be obtained, if possible, but if that cannot be done, Draughts for one year at le[a]st should be called out without delay; and I hope that as many as are now upon the point of going home will be immediately reinstated. We must expect to lose a considerable number of men by sickness, and other ways, in the course of the winter, and if we cannot take the Field in the Spring with a superior, or at least, an equal force with the Enemy, we shall have laboured through the proceeding Campaign to little purpose. I have the Honor to be with great Respect and Esteem Sir Your most obedt Servant

Go. Washington

